F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                     February 23, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff - Appellee,                     No. 06-6178
          v.                                          (W . D. Oklahoma)
 LAV INA ELIZAB ETH BEST,                           (D.C. No. CR-06-15-T)

               Defendant - Appellant.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, B AL DOC K , and HA RTZ, Circuit Judges.


      Lavina Elizabeth Best pleaded guilty before a magistrate judge to unlawful

entry to a military installation, see 18 U.S.C. § 1382. She was sentenced to 60

days’ imprisonment and a $10.00 assessment. She now appeals, arguing that the

magistrate judge had no jurisdiction over her case because documents in the case

were not filed properly, so the case was not “officially open[ed].” Aplt. Br. at 8.

      The history of this case is unremarkable. M s. Best admitted to military

authorities that she had knowingly violated a written order from the commander



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
of Tinker Air Force Base to stay off the base. In view of her criminal history and

drug problems, the magistrate judge sentenced her to 60 days’ imprisonment. She

gave oral notice of appeal.

        After the magistrate judge filed an Order and Notice of Appeal, M s. Best

apparently discovered that the pleadings in this case, including the charging

document, had not been filed with the clerk of the United States District Court for

the W estern District of Oklahoma or recorded in the court’s CM /ECF system

before the filing of the Order and Notice. M s. Best argued in district court that

this filing failure deprived the magistrate judge of jurisdiction over her case. The

district court rejected the argument.

        M s. Best’s claim is that a court lacks jurisdiction over a criminal case in

which critical documents are not filed correctly. M s. Best has not, however,

presented any authority— statute, rule, or judicial decision— that her case

documents were not properly filed. All she cites are inapposite rules of

procedure. For example, she cites Fed. R. Crim. P. Rule 32(k)(1), which reads in

full:

        In the judgment of conviction, the court must set forth the plea, the
        jury verdict or the court’s findings, the adjudication, and the
        sentence. If the defendant is found not guilty or is otherwise entitled
        to be discharged, the court must so order. The judge must sign the
        judgment, and the clerk must enter it.

Even if this rule were violated, the rule’s exhortations do not imply the remedy

M s. Best seeks. The correct course of action when a judgment has not been

                                           -2-
signed or entered is simply to sign or enter it when the court notices the omission,

or when the defendant or another party objects to it. W e are not asked to decide

whether M s. Best could lawfully be imprisoned before such a judgment is signed

or entered; we are asked instead to vacate an allegedly unfiled judgment.

Similarly, M s. Best does not explain why alleged violations of the ECF Policies

& Procedures M anual or Fed. R. Crim P. 55 require vacation of a judgment.

      Nor has M s. Best established that she was prejudiced by the failures she

alleges. At the end of her brief she suggests that her right to a public trial under

the Sixth A mendment and her due-process rights under the Fifth Amendment were

violated, but she does not support the suggestions with authority or argument, and

they appear meritless.

      M oreover, M s. Best offers no argument why failure to file the documents

would be a jurisdictional defect. The Supreme Court has limited the term

jurisdiction to encompass only questions involving the subject matter or class of

persons subject to a court’s rulings. See Eberhart v. United States, 126 S. Ct.

403, 405 (2005) (“‘Clarity would be facilitated,’ we have said, ‘if courts and

litigants used the label ‘jurisdictional’ not for claim-processing rules, but only for

prescriptions delineating the classes of cases (subject-matter jurisdiction) and the

persons (personal jurisdiction) falling within a court’s adjudicatory authority.”

(quoting Kontrick v. Ryan, 540 U.S. 443, 455 (2004)). Accordingly, we see no

jurisdictional defect in this case.

                                          -3-
W e AFFIRM the district court’s judgment.

                              ENTERED FOR THE COURT


                              Harris L Hartz
                              Circuit Judge




                                -4-